Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/21/2020 has been entered. Claim 5 is amended. Claims 7-8 are cancelled. Claim 6 is withdrawn from examination. Claims 1-6 and 9 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
As indicated in the Advisory Action of 12/11/2020, The Examiner acknowledges that the amended limitation describing the relation between the location of gate trace and the protrusion is not disclosed by the prior art of MOORE (US-2002/0050664), hereinafter MOORE. The 35 USC 102(a)(1) rejection previously set forth in the final office action of 8/27/2020 in view of MOORE is withdrawn. However, upon further search and consideration a new rejection in view of TAMURA (JP-03114807-A), hereinafter TAMURA is made in this office action and is detailed below.
Claim Objections
Claim 3 is objected to because of the following informalities:  in line 2, add “corresponding to the protrusion” after “portion”. This is how the “portion” is defined in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAMURA (JP-03114807-A and its English translation), hereinafter TAMURA, as evidenced by YATSUDA (US-2011/01703060), hereinafter YATSUDA.
The Examiner has reproduced and annotated the mold of TAMURA {[FIG.1]} and the resulting molded product obtained by the mold of TAMURA and has pasted it below to facilitate analysis of the claims. Reference is made to this pasted figure throughout this office action. 

    PNG
    media_image1.png
    306
    869
    media_image1.png
    Greyscale


Regarding claim 1, TAMURA discloses a product that reads on the applicant claim of A resin molded product {[P1, lines 13-15], pasted figure item F,} comprising: 
a resin molded product main body {pasted figure item B}; 
and a protrusion integrally formed with the resin molded product main body and protruding from the resin molded product main body {pasted figure item C}, 
wherein during injection molding of the resin molded product, molten resin flows through a portion corresponding to the protrusion in a cavity defined by a pair of molds {[FIG. 1] 4 is the cavity and 2/3 are the pair of molds, [P2, lines 61-65 ] note teaching on the injection of the liquid resin}. 
Regarding the limitation of flow of molten resin above, the Examiner notes that this limitation is recited as a method or process limitation. In a product-by-process limitation, so long as the product has the same claimed structure, the method by which it was made is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of 
wherein a concave portion is formed on a rear side of the protrusion and extends into the protrusion {pasted figure item D},
and wherein a bulging portion having a hollow bag shape is formed on a front side of the protrusion {pasted figure item E}. 
	wherein a gate trace is offset by a distance from the protrusion {[FIG.1] note that gate 6 is offset by a distance from cavity 4 that produces the protrusion C (see pasted figure)}.
The Examiner notes that as shown by the evidentiary document of YATSUDA, trace gate is formed at a position at which the resin enters a mold via the injection port to form the molded product {[0053]}. Therefore, and likewise, in the product of TAMURA, the gate trace is formed at the gate of TAMURA.
Regarding claim 2 and the limitation of “wherein the molten resin is injected into the cavity from a side gate during the injection molding of the resin molded product” as discussed above this limitation is recited as a method or process limitation. In a product by process limitation, so long as the product has the same claimed structure, the method by which it was made is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is 
Nevertheless, TAMURA discloses that molten resin is injected via side gates into the cavity {[FIG. 1] 6 is the side gate where the resin is injected, [P2, lines 61-65] note teaching on the injection of the liquid resin}.  
Regarding the last limitation of claim 2, TAMURA discloses a product that reads on the applicant claims of and wherein the protrusion protrudes from a design surface of the resin molded product {pasted figure item C, note that this surface that is protruded out and is more visible and is considered to be the design surface that can display any design}.
Regarding claim 9, TAMURA discloses a product that reads on the applicant claim of wherein the resin molded product is formed into a flat plate shape {pasted figure, note that items B and C extend flatly into the page}; 
the protrusion for positioning a front cover is provided between a gate trace disposed at a side edge of the resin molded product main body and the design surface of the resin molded product {[FIG. 1] note side gate 6 or gate trace as established under claim 1 analysis above is at the side of main body B of pasted figure, note that part of protrusion surface C can be used as design surface (the part to left), thus the part of protrusion C that is not used as design surface (to the right) is located between the gate trace and design surface}; 
and the entire protrusion is configured to bulge to the front side {see pasted figure item E that is bulged out}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over TAMURA as evidenced by YATSUDA as applied to claims 1 and 2 above and further in view of KLASKA (US-2015/0042003), hereinafter KLASKA.
Regarding claim 3, TAMURA as evidenced by YATSUDA discloses all the limitations of claims 1 and 2 as shown above. TAMURA, however, is silent on the distance between the gate or gate trace and the portion corresponding to the protrusion.
In the same filed of endeavor that is related to molding plastic part, and regarding claim 3 limitation of “wherein the distance between the gate trace and the portion is 50mm or less”, KLASKA discloses that the decrease in injection pressure of resin can be adjusted based on the distance to an injection gate {[0038]}. As such, KLASKA recognizes the injection pressure as the result-effective variable that depends on the distance from the injection gate. The decrease in pressure can be limited by the distance {[0038]}.
It is well established that determination of optimum values of result-effective variables (in this case the limit of pressure and the distance of the gate to the protrusion) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}. Decreasing the distance provides more injection pressure at the protrusion.
The person of ordinary skill in the art would look to optimize the distance between the injection gate of TAMURA and the protrusion of TAMURA based on the available injection pressure so that the resin can travel throught the entire cavity. This .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA as evidenced by YATSUDA as applied to claim 1 above and further in view of ENDO (US-2014/0087144), hereinafter ENDO.
Regarding claim 4, TAMURA as evidenced by YATSUDA discloses all the limitations of claim 1. Regarding independent claim 5, the first 7 lines of this claim is similar to the limitations in claim 1 that TAMURA as evidenced by YATSUDA discloses.
From TAMURA {[FIG. 1]} and pasted figure above, it appears that, qualitatively, the thickness of the bulging portion {C} is substantially the same as the thickness of the main body {B} in the vicinity of the bulging portion. However, TAMURA is explicitly silent regarding the relation of these thicknesses. Therefore, one of ordinary skill in the art would have been motivated to look to prior art to determine appropriate relation between these thicknesses.
In the same filed of endeavor that is related to resin molded product and regarding the limitation of claim 4 (“wherein a thickness of the bulging portion is substantially same as a thickness of the resin molded product main body in a vicinity of the bulging portion”) and the last two-line limitations in claim 5 (“wherein a thickness of the protrusion is substantially same as a thickness of a part of the resin molded product main body in a vicinity of the protrusion”), ENDO discloses that the thermal shrinkage of different portions of a molded body can be different if their thicknesses are different {[0046]}, therefore in order to have similar thermal shrinkages, the thicknesses need to be substantially the same.
[0046]} and to ensure that the thermal shrinkage is the same throughout this single homogeneous product of TAMURA, the thicknesses needs to be the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748